UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2088


WARREN CORUM,

                      Plaintiff – Appellant,

          v.

G. L. MENDOZA, Police Officer/Police Department,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:16-cv-00875-AJT-TCB)


Submitted:   November 17, 2016            Decided:    November 21, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Warren Corum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Warren Corum appeals the district court’s order dismissing

his   42   U.S.C.   § 1983    (2012)    complaint   without    prejudice     for

failing to comply with the court’s order.             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.            Corum v. Mendoza, No.

1:16-cv-00875-AJT-TCB (E.D. Va. Sept. 13, 2016).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials   before    this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                         2